Jochems, J.
(concurring specially): It has required considerable study on my part to agree to the view taken by the majority of the court as to the construction of chapter 191 of the Laws of 1927. At the consultation I disagreed, and when the opinion was submitted my inclination was to dissent.
The wording of the statute — -“not less than double the time of the first conviction” — presents- an ambiguity readily apparent. Does it mean the “time” of the sentence imposed for the crime of which the felon was first convicted, or does it mean the “time” of the sentence imposed for a first conviction of the felony of which he is convicted on his second trial? As it first appeared to me, it meant not less than *502double the time of the sentence given for the crime of which he was first convicted. Following this construction we have this situation: The appellant in this case on his first conviction had received a sentence of one to seven years. The penalty for the crime of which he is now convicted should, therefore, be “not less than double the time of the first conviction,” that is, not less than two to fourteen years. Since the penalty for stealing an automobile is from five to fifteen years, and that is more than two to fourteen years, I reasoned that the requirements of the act are complied with by imposing the regular sentence of five to fifteen years, and that the sentence in the case at bar should have been five to fifteen years. This appeared at first to be the proper construction and provided the safeguard that upon a second conviction the felon could not escape with less than double the time of his first conviction.
This construction, however, defeats the purpose which the legislature sought to accomplish, namely, additional punishment for the second offense. It would permit the person convicted of a second felony to escape with the same punishment as if stealing the automobile were his first crime.
The title of the act reads:
“An act relating to punishment for felony, providing additional punishment for second and third convictions.”
By referring to the title it is readily seen, therefore, that the legislature intended to provide an “additional” punishment for a second • conviction. In 36 Cyc. 1133 the text reads:
“While expressions are often found, especially in the earlier English cases, to the effect' that the title is no part of a statute, yet, the rule is now well established, both in England, in the United States, and in the English colonies, that where the meaning of the body of the act is doubtful, reference may be had to the title to remove the ambiguity or to supply an omission.”
In United States v. Fisher et al., 2 Cranch 358, 2 L. Ed. 304, Chief Justice Marshall well said:
“When the mind labors to discover the design of the legislature, it seizes every thing from which aid can be derived; and in such case the title claims a degree of notice, and will have its due share of consideration.”
This court has likewise held that the title and body of the entire act will be examined to determine the legislative intent. (Baker v. Land Company, 62 Kan. 79, 61 Pac. 412; Watson v. Iron Works, 70 Kan. 43, 74 Pac. 269; State, ex rel., v. City of Lawrence, 98 Kan. 808, 160 Pac. 217.)
*503The act under consideration (Laws of 1927, ch. 191) is what is commonly referred to as the “Baumes” law. The state legislature of New York, upon the recommendation of the New York state crime commission, after an exhaustive study of the crime situation, in 1926 adopted certain laws which have since been designated the “Baumes” laws due to the fact that the chairman of the commission was Senator Caleb H. Baumes. Chapter 457 of the Laws of New York, 1926, provides inter alia:
“Section 1. ... A person, who, after having been convicted within this state, of a felony, or an attempt to commit a felony, or, under the laws of any other state, government or country, of a crime which, if committed within this state, would be a felony, commits any felony, within this state, is punishable upon conviction of such second offense as follows: If the subsequent felony is such that, upon a first conviction, the offender would be punishable by imprisonment for any term less than his natural life, then such person must be sentenced to imprisonment for a term not less than the longest term, nor more than twice the longest term, prescribed upon a first conviction.”
An examination of that act shows clearly that the additional term of punishment relates to that prescribed for the commission of the second felony. The “first conviction” referred to in the clause “for a term not less than the longest term, nor more than twice the longest term prescribed upon a first conviction” relates back to the term “subsequent felony” used at the beginning of this paragraph. It has nothing to do with the first felony for which conviction was had.
Our legislature evidently had the above act before it. While it saw fit to change the language and to enact a more severe law by providing life imprisonment for a third conviction of felony, instead of a fourth conviction, as the New York law does, yet it had in mind the same purpose and object as the New York legislature, namely, to provide additional penalties for the commission of felonies subsequent to the first one, and thereby strive to deter the criminally inclined from repeated felonies.
Taking the foregoing into consideration, as well as the reasons set forth in the majority opinion, I am impelled to the conviction that the legislature intended to provide an additional punishment for the commission of a second felony, and that the expression “not less than double the time of the first conviction” was meant and intended to provide a double penalty — that is, double the sentence which would be imposed if the prisoner stood before the court for *504sentence for the first time prior to the adoption of the act in question. In the case at bar the sentence provided by the crimes act is from five to fifteen years. The defendant, having been previously convicted of a felony, is not entitled to be treated as a first offender, but because of the enactment of chapter 191 of the Laws of 1927 comes before the court as a habitual offender — a repeater. He is penalized for his second lapse by being assessed double the punishment he would have received if stealing the automobile had been his first offense. The judgment is correct.
Johnston, C. J., dissenting.